Opinion
issued November 10, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-01032-CV
 

 
TASNEEM PATRAWALA AND
FAROOK PATRAWALA, Appellants
 
V.
 
AMCAP MORTGAGE, LTD., Appellee
 

 
On Appeal from the 434th
District Court
Fort Bend County, Texas
Trial Court Cause No. 10DCV177936
 

 
MEMORANDUM
OPINION




Appellants, Tasneem
Patrawala and Farook Patrawala, have failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure
of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.